Citation Nr: 0812688	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  05-01 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a higher level of special monthly 
compensation based on the need for regular aid and 
attendance.

2.  Entitlement to an effective date prior to February 28, 
2003, for the grant of special monthly compensation under 38 
U.S.C.A. § 1114, subsection (s).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from October 1962 to July 
1966 and from August 1966 to March 1971.

This case comes before the Board of Veterans' Appeal (Board) 
on appeal from a May 2003 rating action rendered by the San 
Diego, California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In May 2006, the appellant testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the claims 
folder.

In January 2007, the appeal was remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC., for 
additional development.  The development has been completed 
and the case has been returned to the Board for disposition.


FINDINGS OF FACT

1.  The appellant is not shown to be blind, or nearly blind, 
or institutionalized in a nursing home on account of service- 
connected physical or mental incapacity; his service- 
connected disability is not shown to render him unable to 
care for most of his daily personal needs without regular 
assistance from others or to protect himself from the hazards 
and dangers of his daily environment.

2.  On February 28, 2003, a claim for special monthly 
compensation was received by VA; an informal claim, formal 
claim, or written intent to file a claim for service 
connection for special compensation was not received by VA 
prior to this date.
CONCLUSIONS OF LAW

1.  The requirements for special monthly compensation based 
on the need for the regular aid and attendance of another 
person have not been met. 38 U.S.C.A. § 1114(l) (West 2002); 
38 C.F.R. § 3.352 (2007).

2.  The criteria for entitlement to an effective date prior 
to February 28, 2003, for an award of special monthly 
compensation under 38 U.S.C.A. § 1114, subsection (s), have 
not been met.  38 U.S.C.A. §§ 5101(a), 5107, 5110 (West 
2007); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim; (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Notice must be provided "at the time" that 
VA receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini at 119 (2004).  This 
timing requirement applies equally to the initial-disability-
rating and effective-date elements of a service connection 
claim.  See Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 
(2006).

Pursuant to Board remand, the AMC sent to the appellant a 
VCAA letter dated January 2007 that essentially complied with 
statutory notice requirements as outlined above.  Therein, VA 
notified the appellant of the evidence obtained, the evidence 
VA was responsible for obtaining, and the evidence necessary 
to establish entitlement to the benefits sought including the 
types of evidence that would assist in this matter.  Also, VA 
notified the appellant that he should submit evidence in his 
possession or alternatively provide VA with sufficient 
information to allow VA to obtain the evidence on his behalf.  
The appellant was advised of the specific evidentiary 
requirements for showing entitlement to increased benefits 
based on the need for aid and attendance.  The appellant was 
also notified of the legal requirements governing the 
assignment of effective dates of an evaluation or award.

While the January 2007 VCAA notice was provided after the 
initial rating decision, the Board finds that there is no 
prejudice to the appellant in this timing error because the 
claims were subsequently readjudicated in December 2007 and 
VA sent the appellant a Supplemental Statement of the Case 
dated the same notifying him of the actions taken and 
evidence obtained or received.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Essentially, the appellant has not been deprived of 
information needed to substantiate his claims and the very 
purpose of the VCAA notice has not been frustrated.  Also, 
the Board notes that, because the claims are denied as 
discussed in the following decision, the benefit sought could 
not be awarded even had there been no timing defect; as such, 
the appellant is not prejudiced by a decision in this case.  
In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  VA treatment 
records have been associated with the claims folder.  The 
appellant was afforded a VA examination in April 2003.  VA 
provided the appellant a videoconference hearing in May 2006.  
Furthermore, the appellant has been given the opportunity to 
submit additional pertinent evidence in his possession; none 
has been received.  The Board finds that there is no 
indication that there is any additional relevant evidence to 
be obtained either by the VA or by the appellant, and there 
is no other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary). 

The duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  Aid and Attendance

Compensation at the aid and attendance rate is payable when a 
veteran, due to service-connected disability, has suffered 
the anatomical loss or loss of use of both feet or one hand 
and one foot, or is blind in both eyes, or is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l).  Determinations as to the 
need for aid and attendance must be based on the actual 
requirement of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: Inability of the claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which, by reason of the particular 
disability, cannot be done without aid; inability of the 
claimant to feed himself through loss of coordination of the 
upper extremities, or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from the hazards or dangers inherent 
in his daily environment.  "Bedridden" will be a proper 
basis for the determination, and is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  It is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

The appellant is rated at the 100 percent level for lumbar 
disc disease status post multiple surgeries, 100 percent 
level for involuntary bowel movements, and 40 percent level 
for urinary dribbling.

Report of VA examination dated February 2003 shows that the 
appellant can bear weight as tolerated and walk without the 
assistance of another person for 5 to 6 blocks.  It was noted 
that he required a lumbar corset.  The examiner checked the 
box showing that the appellant required the daily personal 
health care services of a skilled provider without which he 
would require hospital, nursing home, or other institutional 
care.

Report of VA examination dated April 2003 reflects complaints 
of constant pain.  It was noted that the appellant lived 
alone in a single family dwelling, and spent the vast 
majority of his day taking care of himself, which including 
cleansing himself after episodes of incontinence.  The 
appellant reported that he does laundry and prepares meals 
with the help of his daughter, whom he sees 5 times a week.  
The appellant came to the examination by himself.  The 
appellant was able to shave, toilet, fasten his clothes, use 
strap on shoes, and go shopping once or twice a week.  Use of 
a rigid back brace was noted, which impaired mobility, 
prevented him from tying his own shoes.  The examiner stated 
that the appellant did not have the capacity to protect 
himself from hazards and dangers of daily environment because 
of immobility.  There was also a deficit of weight-bearing, 
balance and propulsion.  The diagnoses were severe 
degenerative disc disease with severe immobility, constant 
pain with weakness, lack of endurance, easy fatigability, 
along with involuntary bowel movements and urinary dribbling.

VA treatment records dated 1995 to September 2004 are 
associated with the claims folder.  In pertinent part, these 
show that the appellant is followed for multiple medical 
problems including is service connected back, incontinence, 
and urinary dribbling.  A February 2004 treatment note shows 
that the appellant plays and groom 3 dogs, several hours 
daily in the morning, goes to Camp Pendleton, and visits Lake 
O'Neil.  He reported shopping with his daughter, whom he sees 
several times a week.  A March 2004 treatment note reflects 
that the appellant drives and that he was recently at Camp 
Pendleton.  Another March 2004 treatment note reflects that 
the appellant had had dinner out with his daughter and that 
she was away on vacation.  An April 2004 treatment note 
reflects that the appellant was going on a daily 1 hour walk.

In May 2006, a videoconference hearing was conducted before 
undersigned Veterans Law Judge.  The appellant testified that 
he lives with his daughter, is unable to perform any 
household chores, and has difficulty with toileting hygiene 
because of his back immobility.  His daughter works, but 
helps the appellant with his shoes and socks and "other 
medical needs."  He denied walking and caring for the dogs, 
cooking, and yard work.  The appellant acknowledged for the 
record that he is not blind or bedridden, that he is able to 
take care of the wants of nature without assistance.  The 
appellant further acknowledged that he drove himself to this 
hearing, parked the car, and walked to the hearing without 
the aid of a cane, walker, or other assistive device.

In this case, the Board finds that there is essentially no 
evidence that the appellant's service- connected disorders 
cause him to be so helpless as to require regular aid an 
attendance of another person.  While it is clear that the 
appellant has physical limitation due to his service-
connected back disability with impaired mobility and that he 
is assisted to some extent by his daughter, the evidence 
demonstrates he is nonetheless capable of performing an array 
of daily activities that include driving a car, visiting Camp 
Pendleton, shopping, dressing, and shaving.  The evidence 
shows that the appellant is not dependent upon another person 
for bathing, dressing, feeding himself, or other activities 
of daily living.  He is not blind or permanently bedridden.  
The evidence suggests that the appellant leaves his home 
regularly and cares for himself in his daughter's absence, 
whether to work or vacation.  In view of the appellant's 
self-reported activities, and with consideration of the 
medical record, the evidence shows that the appellant is in 
fact capable of protecting himself from hazards and dangers 
of daily environment; as such, the Board assigns the VA 
examiners comment regarding this matter diminished probative 
value.

Accordingly, weighing the evidence of record, the Board 
concludes that the requirements for increased special monthly 
compensation based on the need for regular aid and attendance 
of another person are not met.  38 U.S.C.A. §§ 1114(l)(s), 
5103A; 38 C.F.R. §§ 3.350, 3.352.  Absent a relative balance 
of the evidence, the evidence is not in equipoise and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

II.  Effective Dates

In May 2006, a videoconference hearing was conducted before 
undersigned Veterans Law Judge.  With respect to his claim 
for an earlier effective date, the appellant argued that he 
should have been assigned an effective date for special 
monthly compensation from the middle or late 1990's, 
coinciding with his 5th back surgery.

A review of the record shows that the RO denied special 
monthly compensation (aid/attendance and at the housebound 
rate) in a September 2001 rating decision.  The appellant was 
notified of that decision by letter dated October 2001.  On 
February 28, 2003, VA received a letter from the appellant's 
representative requesting on his behalf special monthly 
compensation based on the need for regular aid and attendance 
or at the housebound rate.  Report of VA examination dated 
November 2002 accompanied this request.

By a May 2003 rating decision, the RO increased the 
evaluation for back disability to the 100 percent disability 
level.  Also, the evaluations for involuntary bowel movements 
and urinary dribbling were increased to 100 percent and 40 
percent, respectively.  Thereafter, pursuant to 38 U.S.C.A. 
§ 1114(s) and 38 C.F.R. § 3.350(i), the RO awarded special 
monthly compensation based on status post multiple surgeries  
for lumbar disc disease rated as 100 percent, and involuntary 
bowel movement and urinary dribbling associated therewith 
rated at 60 percent or more.

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a).  
This statutory provision is implemented by a regulation which 
provides that the effective date for disability compensation 
will be the date of receipt of the claim or the date the 
entitlement arose, whichever is later. 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal 
communication, in writing, requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. § 3.1(p).

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155; see Norris v. West, 12 Vet. App. 
413, 421 (1999), distinguishing between an original claim and 
a claim for increased rating, the latter of which may be 
initiated by a medical examination or hospitalization, under 
38 C.F.R. § 3.157.

Based upon a complete review of the evidence on file, the 
Board finds that the effective date of February 28, 2003, is 
the earliest effective date assignable for special monthly 
compensation under 38 U.S.C.A. § 1114 (s).  VA received a 
claim for special monthly compensation on February 28, 2003.  
As to whether a claim was received earlier, the Board finds 
no evidence of there being such a claim.  The provisions of 
38 U.S.C.A. § 5110 refer to the date an "application" is 
received.  "Application" is not defined in the statute.  
However, in the regulations, "claim" and "application"' 
are considered equivalent and are defined broadly to include 
a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit.  Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992) (citing 38 C.F.R. § 3.1(p)).  In the 
appellant's case, no such communication was received until 
February 28, 2003.

The Board has considered the appellant's contention that the 
effective date should extend to the 1990's and his 5th back 
surgery.  However, his contention has no legal merit since 
effective dates are specifically tied by law to the date of a 
claim and the record shows that the appellant's had no prior 
outstanding claims.  The Board observes that the RO denied a 
claim for special monthly compensation in September 2001, the 
appellant was notified, no appeal was filed, and this 
decision was final.

The Board is constrained by the law and regulations made by 
the Congress governing the establishment of effective dates 
for the award of compensation.  Accordingly, the claim is 
denied.




ORDER

A higher level of special monthly compensation based on the 
need for regular aid and attendance is denied.

An effective date prior to February 28, 2003, for the grant 
of special monthly compensation under 38 U.S.C.A. § 1114, 
subsection (s), is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


